DAWKINS, District Judge.
After due consideration of the motion to quash service of process, made by J. J. Frommer on whom it was served for the Cotton Valley Operators’ Committee, without finding it necessary to enter into an extended discussion of authorities, this Court is of the opinion that the same should be and it is accordingly overruled. See United Mine Workers v. Coronado Coal Co., 259 U.S. 344, 42 S.Ct. 570, 66 L.Ed. 975, 27 A. L.R. 762; United States v. Greater New *36York Live Poultry Chamber of Commerce, D.C., 30 F.2d 939; Dowd v. United Mine Workers, 8 Cir., 235 F. 1; Sperry Products, Inc., v. Ass’n American Railroads, 2 Cir., 132 F.2d 408, 145 A.L.R. 694; Hecht, Trustees, v. Malley, 265 U.S. 144, 44 S.Ct. 462, 68 L.Ed. 949; and Federal Rules of Civil Procedure, rule 17(b), 28 U.S.C.A. following section 723c.